Citation Nr: 1040195	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD), to 
include psychosis.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty in the United States Air 
Force (U.S.A.F.) Academy from June 30, 1994 to December 26, 1995.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of entitlement 
to service connection for an acquired psychiatric disorder, a 
bilateral knee disability, bilateral tinnitus and a vision 
disorder.  In October 2005, the appellant submitted a Notice of 
Disagreement with this decision and timely perfected her appeal 
in March 2006.

Subsequently, service connection was granted for bilateral 
tinnitus by a February 2007 rating decision.  Accordingly, this 
issue has been resolved and is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appellant testified before a Decision Review Officer in April 
2006.  In April 2008 and June 2010, the appellant testified in 
Travel Board hearings.  Transcripts of these proceedings have 
been associated with the appellant's claims file.

In October 2008, the Board denied the appellant's claims of 
entitlement to service connection for a bilateral knee disability 
and a vision disorder.  As such, the only issue remaining before 
the Board is that of the acquired psychiatric disorder.  In 
October 2008 and March 2010, the Board remanded this issue for 
additional evidentiary development.  The Board is obligated by 
law to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant's currently diagnosed psychiatric disorder is the 
result of a disease or injury in service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD, to include 
psychosis, was not incurred in or aggravated by active duty 
service, nor may it be presumed to be related to service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in January 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  

Notice letters dated in March 2006 and March 2008 informed the 
appellant of how VA determines the appropriate disability rating 
or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate her claim, as well as the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that she 
wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in September 
2006 and the results from that examination have been included in 
the claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
II.  The Merits of the Claim

The appellant alleges that she currently suffers from an acquired 
psychiatric disorder as a result of her time in the United States 
Air Force Academy.  

Relevant Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  The term 
"active duty" also includes service as a cadet at the Unites 
States Military, Air Force, or Coast Guard Academy, or as a 
midshipman at the United States Naval Academy.  See 38 U.S.C.A. § 
101(21)(D) (West 2002).  Additionally, the term "active military, 
naval, or air service" includes active duty.  See 38 U.S.C.A. 
§ 101(24)(A) (West 2002).  See also 38 C.F.R. § 3.6(a), (b)(4) 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson/Shedden element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b) (2010).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); see Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d) (2010).


Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year after discharge from service.  See 38 U.S.C.A. §§ 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

At the outset, the Board notes that the appellant has current 
diagnoses of a possible delusional disorder, paranoid 
schizophrenia, depression with psychosis and dysthymic disorder.  
See Private Treatment Record, G.L.C., Ph.D., July 17, 2002 & 
August 12, 2002; Private Treatment Record, C.D.H.C., May 4, 2004; 
Private Treatment Record, N.M.C., November 12, 2004; VA Medical 
Center Treatment Note, May 25, 2006; and VA Mental Disorders 
Examination Report, September 30, 2006.  Accordingly, element (1) 
under Hickson, current disability, has been satisfied.  See 
Hickson and Shedden, supra.

The appellant asserts that her current psychiatric disorders are 
the result of her time at the U.S.A.F. Academy.  During her April 
2008 Travel Board hearing, the appellant stated that during a 
night exercise in basic training, she heard a "growling" in her 
ear and had a hallucination.  She stated that she believed she 
saw a moose.  See Travel Board Hearing Transcript, April 7, 2008, 
p. 8.  In June 2010, the appellant stated that during basic 
training, she was required to "low crawl" on her stomach 
through "stickers and bushes on the ground," kiss the boots of 
an upperclasswoman and follow this upperclasswoman while "low 
crawling."  See Travel Board Hearing Transcript, June 16, 2010, 
p. 3.  The appellant also stated that this upperclasswoman forced 
her to "degrade" herself in front of other upperclassmen.  For 
example, the appellant was required to inform other upperclassmen 
that she was "a pretty girl."  The appellant was worried that 
she would be brought up on charges of insubordination if she did 
not comply.  These situations made her "leery of authority 
figures."  Id.  While she indicated that she did not seek any 
treatment for a psychiatric disorder while at the U.S.A.F. 
Academy, the appellant stated that she informed sympathetic 
upperclassmen of her experiences.  The appellant stated that her 
time at the U.S.A.F. Academy made her "a little paranoid of 
authority figures."  Id.  Upon becoming a sophomore, the 
appellant stated that she was not comfortable treating the new 
freshman the way she was treated, causing anxiety.  Id. at p. 11.

A review of the appellant's medical records associated with her 
time in the U.S.A.F. Academy was negative for any complaints of a 
psychiatric disorder.  There was also no evidence of a 
psychiatric disorder in close proximity to the appellant's 
separation from service.  Treatment records received in 
conjunction with the appellant's claim reveal that she was 
diagnosed as having possible delusional disorder, paranoid 
schizophrenia, depression with psychosis and dysthymic disorder 
at various times years after her discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage 
of time between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  Accordingly, element (2) under Hickson, 
in-service disease or injury, has not been satisfied.  

Turning to crucial Hickson element (3), medical nexus, the Board 
notes that the appellant was afforded a VA mental disorders 
examination in September 2006.  The VA examiner noted that the 
service treatment records associated with the claims file did not 
reveal any psychiatric treatment during the appellant's time in 
service.  Further, it was noted that between the appellant's 
discharge in December 1995 and June 12, 2000, when the appellant 
was admitted for treatment for postpartum depression, there was 
no record of any treatment for psychiatric disorders.  Following 
mental status examination, the VA examiner noted that the 
appellant's status was consistent with schizophrenia in good 
remission.  Ultimately, the VA examiner opined that the 
appellant's psychiatric disorder was not the result of a disease 
or injury in service.  This opinion was based on an extensive 
review of the appellant's medical records, the fact that the 
appellant did not demonstrate any psychiatric disorders while in 
service or for five years after her discharge from service.  See 
VA Mental Status Examination Report, September 30, 2006.


The Board has considered the appellant's contentions that she has 
an acquired psychiatric disorder caused or aggravated by her time 
in the U.S.A.F. Academy.  However, while the appellant is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno, supra.  The Board 
finds that a lay person is not be competent to offer an opinion 
on a matter clearly requiring medical expertise, such as linking 
an acquired psychiatric disability to her time in service.  See 
Jandreau, supra; Barr, supra.  Therefore, her lay testimony 
cannot establish a medical nexus.  Accordingly, the appellant's 
claim also fails on the basis of Hickson element (3).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
appellant's claim that her current psychiatric disorders are 
related to service.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include psychosis, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


